        Case 2:19-cr-00215-APG-BNW Document 45 Filed 08/19/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Enrique Galindo
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00215-APG-BNW
11
                    Plaintiff,                            STIPULATION TO CONTINUE DUE
12                                                         DATE FOR OBJECTIONS TO THE
            v.
                                                           REPORT & RECOMMENDATION
13
     ENRIQUE GALINDO,                                              (First Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kevin D. Schiff, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Enrique Galindo, that the
20
     Objections to Report & Recommendation currently due on August 19, 2020, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than seven (7) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel received the transcript from the Suppression Hearing on
24
     Monday, August 17, 2020 and needs additional time to review the transcript and author
25
     objections.
26
            2.      The defendant is in custody and agrees with the need for the continuance.
       Case 2:19-cr-00215-APG-BNW Document 45 Filed 08/19/20 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the first request for a continuance of the Objections to Report &
 3   Recommendation.
 4         DATED this 18th day of August, 2020.
 5
 6   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 7
 8
     By /s/ Paul D. Riddle                         By /s/ Kevin D. Schiff
 9   PAUL D. RIDDLE                                KEVIN D. SCHIFF
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:19-cr-00215-APG-BNW Document 45 Filed 08/19/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00215-APG-BNW
 4
                  Plaintiff,                          ORDER
 5
           v.
 6
     ENRIQUE GALINDO,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the Objections to Report & Recommendation

11   currently scheduled for Wednesday, August 19, 2020, be vacated and continued

12      August 28, 2020 at the hour of ___:___
     to ________________                5 00 __.m.;
                                               p    or to a time and date convenient to the

13   court. DATED this 19th
                       ___ day of August, 2020.

14
15
                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
